PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/396,368
Filing Date: 26 Apr 2019
Appellant(s): Cohn et al.



__________________
Sean J. Holder
(Reg. No. 65,893)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The non-statutory double patenting rejection has been withdrawn due to the accepted Terminal Disclaimer filed 8/19/2020.
(2) Response to Argument
The Examiner respectfully disagrees with the Appellant’s arguments regarding the teaching of “determining, based on receiving the event data, that one or more of the event or the premises device is associated with a first premises zone of a plurality of premises zones” as recited in claim 2. Oh, [0008], [0016]-[0018], and [0020], clearly teaches that the triggering events are associated with specific zones. Specifically, Oh, [0016], teaches that the instructions for responding to events include detailed data that corresponds to specific zones, thus the specific response to an event will depend on the corresponding zone. Thus in order to execute the instructions for the different triggering events, the associated zone must be identified, or determined. Because the instructions that are executed are tied to specific zones, the instructions would only be executed when the zone associated with the triggering events is determined.
The Examiner respectfully disagrees with, the Appellant’s argument regarding the “determining, based on receiving the event data, a zone type associated with the premises device” as recite in claim 12. Oh, [0008], [0016]-[0018], [0020], [0021], [0023], 
Independent claims 22 and 31 recites similar features to those recited in claims 2 and 12, respectively. Therefore, for the same reasons as stated above with regard to independent claims 2 and 12, it is submitted that Oh anticipates the features recited in claims 22 and 31. The rejection of dependent claims 23-30 and 32-39 are maintained for the same reasons because they depend either directly or indirectly from one of independent claims 22 or 31.
As per reasons stated above, the rejection of claims 6, 16, 26 and 35 are obvious over Oh in view of Stilp because claims 2, 12, 22 and 31 are not patentable over the cited art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW W BEE/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        01/14/2021                                                                                                                                                                                                        
Conferees:
/GEORGE ENG/Supervisory Patent Examiner, Art Unit 2699      
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.